 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    U.S. BANK NATIONAL ASSOCIATION AS                   Case No. 2:17-cv-01899-RFB-CWH
      TRUSTEE FOR CREDIT SUISSE FIRST
 8    BOSTON MORTGAGE SECRUITIES CORP.,                          SECOND AMENDED ORDER
      CSMC MORTGAGE-BACKED PASS-
 9    THROUGH CERTIFICATES, SERIES 2006-7,
10                         Plaintiff,
11            v.
12    SFR INVESTMENTS POOL 1, LLC,
      SOUTHERN HIGHLANDS COMMUNITY
13    ASSOCIATION, ALESSI & KOENIG, LLC
14                       Defendants.
15
16            Plaintiff U.S. Bank National Association opened this case by filing a complaint on July
17   11, 2017. Plaintiff filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1) on
18   January 12, 2018. ECF No.21. The Court granted the parties’ stipulation to dismiss the case with
19   prejudice on April 25, 2019. ECF No. 95, (Order Granting Dismissal). However, the order did
20   not address the certificate of cash deposit, noticing the Court of Plaintiff’s deposit of $500 in
21   relation to the security cost bond required under NRS 18.130(1). The Court now corrects its
22   Order to include instructions regarding the $500 deposit.
23   ./ / /
24   ///
25
     ///
26
27
28
 1          IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with the
 2   certificate of cash deposit, ECF No. 21, to:
 3                   U.S. Bank National Association c/o Snell &Wilmer, LLP
 4                  3883 Howard Hughes Parkway, Suite 1100
 5                   Las Vegas, NV 89169
 6   unless a party objects to this order by no later than 10 days.
 7          DATED: August 23, 2019.
 8
                                                           __________________________________
 9                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
